COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Frank and Humphreys
Argued at Salem, Virginia


TIMOTHY CRAIGHEAD
                                         MEMORANDUM OPINION * BY
v.   Record No. 0204-00-3                 JUDGE LARRY G. ELDER
                                            NOVEMBER 28, 2000
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF FRANKLIN COUNTY
                  William N. Alexander, II, Judge

           Carolyn H. Furrow for appellant.

           Marla Graff Decker, Assistant Attorney
           General (Mark L. Earley, Attorney General, on
           brief), for appellee.


     Timothy Craighead (appellant) appeals from his bench trial

conviction for possession of cocaine with intent to distribute

in violation of Code § 18.2-248.   On appeal, he contends the

court erroneously denied his motion to suppress the evidence as

the product of an unreasonable search.   We hold the reliable

informant's tip, coupled with police corroboration and

independent knowledge of related facts, provided probable cause

for appellant's warrantless arrest and the search incident

thereto.   Therefore, we affirm appellant's conviction.

     At a hearing on a defendant's motion to suppress, the

Commonwealth has the burden of proving the challenged action did

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
not violate the defendant's constitutional rights.    See Simmons

v. Commonwealth, 238 Va. 200, 204, 380 S.E.2d 656, 659 (1989).

On appeal, we view the evidence in the light most favorable to

the prevailing party, here the Commonwealth, granting to it all

reasonable inferences fairly deducible therefrom.    See

Commonwealth v. Grimstead, 12 Va. App. 1066, 1067, 407 S.E.2d

47, 48 (1991).   "[W]e are bound by the trial court's findings of

historical fact unless 'plainly wrong' or without evidence to

support them," McGee v. Commonwealth, 25 Va. App. 193, 198, 487

S.E.2d 259, 261 (1997) (en banc), but we review de novo the

trial court's application of defined legal standards such as

probable cause to the particular facts of the case, Ornelas v.

United States, 517 U.S. 690, 699, 116 S. Ct. 1657, 1663, 134

L. Ed. 2d 911 (1996).

     "[T]he test of constitutional validity [of a warrantless

arrest] is whether at the moment of arrest the arresting officer

had knowledge of sufficient facts and circumstances to warrant a

reasonable man in believing that an offense has been committed."

Bryson v. Commonwealth, 211 Va. 85, 86-87, 175 S.E.2d 248, 250

(1970).   "Probable cause to arrest must exist exclusive of the

incident search.   So long as probable cause to arrest exists at

the time of the search, however, it is unimportant that the

search preceded the formal arrest if the arrest '"followed

quickly on the heels of the challenged search."'"    Carter v.

Commonwealth, 9 Va. App. 310, 312, 387 S.E.2d 505, 506 (1990)

                               - 2 -
(citation omitted).   "Probable cause exists where 'the facts and

circumstances within [the arresting officers'] knowledge and of

which they had reasonably trustworthy information [are]

sufficient in themselves to warrant a man of reasonable caution

in the belief that' an offense has been or is being committed."

Brinegar v. United States, 338 U.S. 160, 175-76, 69 S. Ct. 1302,

1310-11, 93 L. Ed. 1879 (1949) (citation omitted).   Courts must

view and weigh the evidence supporting probable cause "'as

understood by those versed in the field of law enforcement.'"

Illinois v. Gates, 462 U.S. 213, 231-32, 103 S. Ct. 2317,

2328-29, 76 L. Ed. 2d 527 (1983) (quoting United States v.

Cortez, 449 U.S. 411, 418, 101 S. Ct. 690, 695, 66 L. Ed. 2d 621

(1981)).

     When the factual basis for probable cause is provided by an

informant, the informant's (1) veracity, (2) reliability, and

(3) basis of knowledge are "highly relevant" factors in the

overall totality-of-the-circumstances probable cause analysis.

See id. at 230, 233, 103 S. Ct. at 2328, 2329.

           [A] deficiency in [either veracity or basis
           of knowledge] may be compensated for, in
           determining the overall reliability of a
           tip, by a strong showing as to the other, or
           by some other indicia of reliability. If,
           for example, a particular informant is known
           for the unusual reliability of his
           predictions of certain types of criminal
           activities in a locality, his failure in a
           particular case, to thoroughly set forth the
           basis of his knowledge surely should not
           serve as an absolute bar to a finding of
           probable cause based on his tip.

                               - 3 -
Id. at 233, 103 S. Ct. at 2329-30 (citations omitted).      "When an

officer receives from a known reliable informant a report that a

felony is being committed that is so detailed as to raise an

inference either of personal observation or of acquisition of

the information in a reliable way then the officer has probable

cause to arrest."     McKoy v. Commonwealth, 212 Va. 224, 227, 183

S.E.2d 153, 156 (1971).

     We applied these principles in Jefferson v. Commonwealth,

27 Va. App. 1, 497 S.E.2d 474 (1998), in which we held that

overlapping tips from two separate reliable informants, based on

their firsthand knowledge and coupled with police corroboration

of Jefferson's description and location, provided probable cause

to arrest him.     See id. at 13-14, 497 S.E.2d at 480.    In

Jefferson, Officer Hoyt became acquainted with the two

informants when they were arrested on previous occasions.        See

id. at 7, 497 S.E.2d at 477.     Both provided Hoyt with

information about Jefferson in the hope of obtaining leniency on

pending charges.     See id.   Hoyt had worked with the second

informant "maybe a dozen times" over three or four months during

which time he had provided information which had led to several

arrests but which had not yet resulted in any convictions.        See

id. at 7-8, 497 S.E.2d at 477.

     Although the facts in Jefferson are not identical to those

in appellant's case, we hold they are sufficiently analogous to


                                  - 4 -
support the trial court's denial of appellant's motion to

suppress.   In Jefferson, two different informants observed

Jefferson sell drugs, whereas in appellant's case, only one

informant furnished Officer Hubbard with information about

appellant's drug transactions and did not specifically state

that he observed the transactions take place.   However, the

overall degree of reliability of the informant in appellant's

case was higher than that of the two informants combined in

Jefferson, and additional facts known to and observed by

Officers Hubbard and Agee strengthened the finding of probable

cause.

     In appellant's case, in contrast to Jefferson, no evidence

indicated that the informant gave the information in the hope of

obtaining leniency on an outstanding charge, and the informant

had a longer and stronger track record, having previously

provided information leading to nine arrests and resulting in

eight convictions.   Although the informant in appellant's case

did not state that he personally observed appellant selling

drugs, he identified appellant and his companion by name and

gave police a detailed description of appellant's attire and

location.   Officer Hubbard, who had known appellant for several

years and knew his companion by name, as well, was able to

confirm all this information, excepting appellant's possession

and distribution of drugs, within twenty-five minutes of the

informant's call.    See McKoy, 212 Va. at 227, 183 S.E.2d at 156

                                - 5 -
(noting proof that information was obtained first-hand is not

required when reliable informant gives tip "so detailed as to

raise an inference either of personal observation or of

acquisition of the information in a reliable way").    In

Jefferson, by contrast, the officers did not arrive at the scene

until over three hours after receiving the tip.     See 27 Va. App.

at 7-8, 497 S.E.2d at 477.    Upon their arrival, they found

Jefferson exiting the rear of the house at 101 North Virginia

Avenue rather than on the nearby street corner where he had been

seen by the informants, see id., and no evidence established

whether he was in the company of the two individuals with whom

he had previously been seen.    None of the officers knew

Jefferson personally, and they identified him by description

only.     See id.

        Finally, additional facts known to and observed by Officer

Hubbard strengthened the showing of probable cause in

appellant's case.    Separate and apart from the tip Hubbard

received from the reliable informant, Hubbard knew appellant to

have been "connected with" and "in the presence of known drug

users and drug dealers at times."    In addition, when Hubbard

arrived on the scene and confirmed all of the informant's tip

except appellant's possession and distribution of cocaine,

appellant appeared "very nervous," backed away from Hubbard as

if "he didn't want [Hubbard] to get very close to him," and

eventually tried to flee.    Although these factors were not

                                 - 6 -
dispositive, they were relevant considerations in the

totality-of-the-circumstances analysis.

     The details of the reliable informant's tip, coupled with

the officers' prompt verification of those details, independent

knowledge of appellant's association with drug users and

dealers, and appellant's conduct when approached by the

officers, provided them with probable cause to arrest appellant

and to search him incident to that arrest.   See also United

States v. Liang, 538 F.2d 83, 84-85 (4th Cir. 1976); cf. Wright

v. Commonwealth, 222 Va. 188, 190-92, 278 S.E.2d 849, 851-52

(1981) (applying more stringent Aguilar-Spinelli test).

     For these reasons, we hold the trial court did not err in

denying appellant's motion to suppress, and we affirm

appellant's conviction.

                                                           Affirmed.




                              - 7 -